DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Arguments/Remarks (11/5/2021) amended claims 1, 2, 7-10 and 12.   
Amended claims 1, 8, 9 and 10 overcome prior objections and/or rejections under 35 USC 112, which are hereby withdrawn.  
Claims 1-12 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (11/5/2021) with respect to rejection of claims 1-12 under 35 USC 101 have been fully considered and are not found persuasive.  
     Responses to applicant arguments (pgs 6-27) are provided below:
Argument 1:  …claim 1 is directed to a technical improvement (pgs 7, 8)     
Response:   A review of at least claim 1 as a whole – shows a computer performing multiple steps in computing index weights for stocks and indexation based on those weights used in management of assets.  Such computation and indexation is used in asset management.    The multiple detailed steps recited to achieve the overarching abstract idea of indexation (non-price based indexation of securities) further include description of mathematical computations, which are of themselves, abstract concepts and for which detail is provided in applicant specification.  As a whole, to achieve the 
     Applicant asserts that Examiner has not considered the invention as a whole.  Examiner respectfully directs applicant to previous analysis and analysis below per the 2019 PEG Guidelines wherein all claim limitations are examined. Specifically, Examiner has identified the abstract idea by providing initial differentiation from the computing components of the claim – a discussion of the abstract idea, followed by a discussion of the computing components, then noting that the abstract idea is being performed by the computing components and is nothing more than to implement the abstract idea (citing MPEP 2106.05(f))) which indicates limitations that are not indicative of integration into  a practical application because the computers are being used as tools to “implement” the abstract idea (this is the consideration of the claim as a whole – under step 2A prong 2, please see those arguments), that explains why (i.e., the rationale) a limitation is not indicative of a practical application. 
  Regarding applicant asserting technical improvement that eliminates bias: That the claimed approach is asserted to eliminate known bias in computation, appears to be based on values used in computing weighting factors, where the act of computing is a functioning of computers suitably programmed to perform the computation, which does not evidence an improvement to computer functioning or technology or technical field.  

Argument 2: Rejection under step 2A, Prong 1 (pgs 8-11):
Response:  The first step of the Alice framework “asks whether the focus of the claims is on the specific asserted improvement in [the relevant technology] or, instead, on a 
    When placing the claimed invention into the bucket of fundamental economic practice,  Examiner considered that the indexation incorporated weighting assets that are a part of that index, and like investing in the long prevalent S&P 500 Index, where the index is a portfolio of assets, and is basically portfolio management, i.e., asset management.  The management in the instant case takes the form of using a non-price indexation of securities as detailed in the claim limitations (and also mentioned in the preamble) – limitations b-f (minus the storing) that compute or determine multiple values; rank stocks based on finally determined values of an index weight for the stocks and stores the values.   
   Examiner has previously identified the limitations of the claim that recite the abstract idea – non-price indexation of securities- which are again presented below under 35 USC 101.  
   Regarding applicant asserting an improvement being evidenced by a multidimensional array, the claims merely recite an array in which data is stored, where data being stored is merely insignificant extra-solution activity and not evidence of an improvement.  Further, that the claimed approach is asserted to eliminate known bias in computation, appears to be based on values used in computing weighting factors, where the act of computing is a functioning of computers suitably programmed to perform the computation, which does not evidence an improvement to computer functioning or technology or technical field.  

    Re applicant assertion of specific improvement in existing technology (or technical field) that is rooted in computer technology over what is available in the art (pg 10):  The claims recite a process of indexation that includes computing and/or determining multiple values, determining a weight by selecting a higher of a particular computed value or book value, ranking stocks based on these weights.  The recited limitations, evidencing the abstract idea – non-price indexation of securities - are all performed by a computer suitably programmed to perform them and Is not indicative of an improvement to computer functioning or to technology. 
  Regarding applicant assertion of parsing/bisecting and ignoring claim limitations (pgs 10-11):   Examiner respectfully directs applicant to previous analysis and analysis below wherein all claim limitations are examined. Specifically, Examiner has identified the abstract idea by providing initial differentiation from the computing components of the claim – a discussion of the abstract idea, followed by a discussion of the computing components, then noting that the abstract idea is being performed by the computing 
    Re multidimensional array (pg 11):  Examiner refers applicant to specification where a database is described as a multidimensional array (pg 29, lines 17-27).  The claims merely recite that data is stored in the array, where such storing was considered insignificant extra-solution activity.  Applicant arguments regarding specific implementation and properties of the data structure are not commensurate with the scope of the claims.    
    Applicant asserts (pg 11) that specifically computing volatility… and discount rate with all of the other limitations provides improvement in existing technology and include specific computer-based implementation:    That applicant asserts improvement in technology does not negate that these limitations recite abstract concepts (see arguments under step 2A, prong 1). If an improvement exists, it is to an abstract concept and not to any technical field or technology.  The courts have stated that a new and improved abstract idea is still an abstract idea. The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016)).
       Applicant arguments re inventive concept (pg 11)  are addressed under step 2b below. 


Argument 3:  Rejection under step 2A, Prong 2 (pgs 12-16):
Response:  Regarding applicant assertion of examiner parsing/bisecting and ignoring claim limitations (pgs 12-14):   Examiner respectfully directs applicant to previous analysis and analysis below per the 2019 PEG Guidelines wherein all claim limitations are examined. Specifically, Examiner has identified the abstract idea by providing initial differentiation from the computing components of the claim – a discussion of the abstract idea, followed by a discussion of the computing components, then noting that the abstract idea is being performed by the computing components and is nothing more than to implement the abstract idea (citing MPEP 2106.05(f))) which indicates limitations that are not indicative of integration into  a practical application because the computers are being used as tools to “implement” the abstract idea (this is the consideration of the claim as a whole – under step 2A prong 2, please see those arguments), that explains why (i.e., the rationale) a limitation is not indicative of a practical application. 
   Applicant further asserts (pg 14) examiner ignored elements that stand for the improvement…the claims achieve a new and improved process… for determining index weights in…smart  beta indexation with creation and updating of multidimensional array in real time and elimination of computation bias via the claimed approach.  
Examiner refers applicant to specification where a database is described as a multidimensional array (pg 29, lines 17-27).  The claims merely recite that data is stored 
   Regarding applicant arguments (pg 16) re additional elements integrating the alleged mathematical concept into a practical application:  Examiner reiterates that the invention has not been described as a mathematical concept, only that the abstract idea – non-price indexation of securities – included such concepts.   The additional elements recited in the claim comprise the computing elements as described below – e.g. computer, network, etc, and also include extra-solution activity recited in the claim – obtaining, storing and transmitting steps. Applicant argument itself describes the abstract idea as determining index weights is integral to the indexation.  That applicant asserts improvement in technology does not negate that these limitations recite abstract concepts (see arguments under step 2A, prong 1). If an improvement exists, it is to an abstract concept and not to any technical field or technology.  The courts have stated that a new and improved abstract idea is still an abstract idea. The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016)).  Further, that the claimed approach is asserted to eliminate known bias in computation as an improvement, appears to be based on values used in computing weighting factors, where the act of computing is a functioning of computers suitably programmed to perform the computation, which does not evidence an improvement to computer functioning or technology or technical field.  
 Argument 4:   The claimed invention requires a special purpose computer (pgs 16-18)…
Response:Applicant appears to assert integration into a practical application (Step 2A, Prong 2) as the claimed invention is implemented by use of a particular machine (MPEP 2106.05(b)).    In the instant case, the judicial exception is not integrated into a practical application for the following reasons.  The additional elements in the claims are recited at a high level of generality and comprise a generic computer arrangement (see, e.g., applicant specification - a computer with storage medium, communication network, database (see specification pg 27, lines 23-30, fig 1, 8 (database, network), pg 33, line 18 — pg 35, line 16, pg. 92 lines 7-28, fig 8, describing generic computer devices; pg 37, lines 15 to pg 38, line 13, network).  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  
 Further, a plain reading of Figures 1 (showing computers including a portfolio management engine described at at least page 5, lines 11-25, of the specification as comprising a computer processor that performs certain functions) and page 36 (at least lines 17-20 (processors)) and page 36, line 27-page 37, line 1, of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computer components in all the steps are recited at a high-level of generality (i.e., as generic processors/computing components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using 

Argument 5:  Step 2B (pgs 18-25):
Response: Regarding applicant assertion of examiner parsing/bisecting and ignoring claim limitations (pgs 18-21):   Examiner respectfully directs applicant to previous analysis and analysis below per the 2019 PEG Guidelines wherein all claim limitations are examined. Specifically, Examiner has identified the abstract idea by providing initial differentiation from the computing components of the claim – a discussion of the abstract idea, followed by a discussion of the computing components, then noting that the abstract idea is being performed by the computing components and is nothing more than to implement the abstract idea (citing MPEP 2106.05(f))) which indicates limitations that are not indicative of integration into  a practical application because the computers are being used as tools to “implement” the abstract idea (this is the consideration of the claim as a whole – under step 2A prong 2, please see those arguments), that explains why (i.e., the rationale) a limitation is not indicative of a practical application. Then , under step 2B, Examiner stated that, for similar reasons, as discussed with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer elements. Mere instructions to apply an exception using generic computer elements cannot provide an inventive concept.  

According to the USPTO guidelines incorporating the Berkheimer memo (Berkheimer memo, hereinafter), 
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

     The additional elements in the claims are - automatically feature, a computer with storage medium, communication network and database.  The components recite a generic computer arrangement (see, e.g., applicant specification - a computer with storage medium, communication network, database (see specification pg 27, lines 23-30, fig 1, 8 (database, network), pg 33, line 18 — pg 35, line 16, pg. 92 lines 7-28, fig 8, describing generic computer devices; pg 37, lines 15 to pg 38, line 13, network).  A plain reading of Figures 1 (showing computers including a portfolio management engine described at at least page 5, lines 11-25, of the specification as comprising a computer processor that performs certain functions) and page 36 (at least lines 17-20 (processors)) and page 36, line 27-page 37, line 1, of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps.  The fact that general purpose commercially available computers, suitably programmed, may be used to perform the claimed method (see specification, pg 36 and argument 4) and the fact that the instant claims do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Further, for the additional elements recited as “obtaining…factors, transmitting…weights” and the limitations that identify storing data, use of element 2, citing to court cases to show well understood, routine, and conventional functions of a computer satisfies Berkheimer. Hence, Applicant arguments re Berkheimer memo are not persuasive.
SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016)).  Further, that the claimed approach is asserted to eliminate known bias in computation, appears to be based on values used in computing weighting factors, where the act of computing is a functioning of computers suitably programmed to perform the computation, which does not evidence an improvement to computer functioning or technology or technical field.  

     The conclusion appears to merely be a summary of previously presented arguments, which are addressed above. 
   For these reasons and those discussed below, the rejections under 35 USC 101 are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) and does not include additional elements indicative of integration into a practical application or that are sufficient to amount to significantly more than the judicial exception.   

     Claim 1 recites a computer system…comprising a computer connected to a communication network, a storage medium connected to the computer, which is an apparatus and therefore a statutory category of invention. (Step 1: Yes)

Step 2A Prong 1 
   Claim 1 recites a computer system for computing improved non-price based index weights for individual stocks and utilizing the determined index weights in non- price based indexation of an investable universe of stocks, said system comprising:
a computer connected to a communication network, said computer obtains through a proprietary database connected to the network real-time data associated with an investable universe of stocks, the computer storing obtained data in a multidimensional array, a storage medium connected to said computer and having a program stored thereon, the program executed by the computer in real time computing index weights for each given stock in the investable universe of stocks by, for each given stock, automatically:
storage medium;
b.    computing a volatility per unit growth rate for the given stock at present time (t0); the computed volatility per unit growth rate being stored in the multidimensional array in the storage medium;
c.    computing a discount rate for the given stock at present time (t0), independent from a price of the given stock, the computed discount rate being stored in the multidimensional array in the storage medium;
d.    determining an earnings based fundamental value for the given stock at present time (t0); the earnings based fundamental value being computed exclusive of a price of the given stock, the earnings based fundamental value being stored in the multidimensional array in the storage medium; 
e.    determining a non-price index weight for the given stock by selecting a  higher of, (i) the determined earnings based fundamental value and (ii) a book value for the given stock at present time (t0), the determined non-price index weight being stored in the multidimensional array in the storage medium in real time;  
f.    automatically ranking each given stock in the universe of stocks in descending order based on each given stock’s determined non-price index weight at present time (t0);
g.   transmitting non-price index weights, for each given stock, in the universe of stocks, at present time (t0), to users over the communication network in real time, so that each user, has immediate access to up to date non-price index weights;
computer system according to the program automatically performs steps a. through g. for each given stock in the investable universe of stocks, resulting in: for each given stock the obtained fundamental size factors are transformed to a non-price index weight that is independent of a market price of the given stock, and
i.  wherein the computer system automatically in real-time updates the given stocks nonprice index weight and stores the non-price index weight in the multidimensional array, resulting in indexation of stocks where each given stock is ranked in descending order based on each stock’s determined non-price index weight.

      Under a broadest reasonable interpretation, the limitations (excluding the italicized limitations) recite an abstract idea of non-price based indexation of securities.  This abstract idea can be grouped under certain methods of organizing human activity as it deals with the fundamental economic practice of asset management.    Multiple detailed steps recited to achieve the overarching abstract idea of indexation further describe mathematical computations, which are of themselves, abstract concepts. The recitations of the “automatically” feature, a computer with storage medium, communication network and database do not necessarily restrict the claim from reciting an abstract idea. Therefore, claim 1 recites an abstract idea.  (Step 2A Prong 1: Yes) 

Step 2A Prong 2
    The judicial exception is not integrated into a practical application because the additional elements – the “automatically” feature, a computer with storage medium, communication network and database - result in no more than simply applying the 
    The claim recites limitations (excluding the italicized language) – obtaining a net earnings, for each given stock at present time (t0), the net earnings being obtained from the multi-dimensional array in the storage medium;  transmitting non-price index weights, for each given stock, in the universe of stocks, at present time (t0), to users over the computer network in real time, so that each user, has immediate access to up to date non-price index weights - that recite the gathering and transmitting of data.  Portions of several limitations – b, c, d, e, g (wherein clause) -  in the claim also recite instances of storing information that has been computed or determined as part of the abstract idea.   These additional elements - gathering, transmitting and storing of data  -are considered insignificant extra-solution activity incidental to the abstract idea of non-price based indexation of securities and are thus not indicative of integration into a practical application (MPEP 2106.05(g)).     Further, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  (Step 2A Prong 2: No) 
Step 2B  
    The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  For similar reasons as discussed above with respect to integration of the abstract idea into a practical application, the additional elements – the “automatically” feature, a computer with storage medium, communication network and database -  amount to no more than mere instructions to apply the exception using generic computer elements. Mere instructions to apply an exception using a generic computer elements cannot provide an inventive concept.  (MPEP 2106.05 I)
  Further, a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B.  Here, the additional elements identified as insignificant extra-solution activity – obtaining…, transmitting… and additional recitations of storing data described above -   are re-evaluated to determine if the limitation is more than what is well understood, routine, conventional activity in the field.     Court decisions cited in MPEP 2106.05 (d)(II) and 2106.05(g) show activity that courts have found to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case)  (e.g., see, e.g., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). (Step 2B: No)

Dependent claims 2-12 are also rejected under 35 USC 101.  
   Dependent claims 2-11 further define the abstract idea of non-price based indexation of securities  present in claim 1: claims 2-5 provide further description of the computing step of a volatility per unit growth rate, which is a step undertaken to determine non-price index weight; dependent claims 6 and 7 recite other information (distributions, book value) that is used to determine non-price index weight;  claims 8-11 recite other steps regarding other securities, other weight values used in non-price based indexation of securities. 
   Dependent claim 12 further describes the additional element previously recited in claim 1 – communication network, for which arguments from claim 1 are applicable - and identifies a GUI, a computer component, configured to display information.   The GUI is recited at a high level of generality (see specification, figs 7A, B, pg. 32, lines 1-23) such that it amounts to no more than mere instructions to apply the exception using the generic computer components, and thus is not indicative of integration into a practical application. (MPEP 2106.05(f))  For similar reasons, the additional element does not amount to significantly more than the abstract idea. 
   Claim 12 further recites the additional limitation, “display the ranking…” which recites insignificant extra-solution activity, and is thus not indicative of integration into a practical application (MPEP 2106.05(g)).   Under step 2B, the limitation is not sufficient to recite significantly more than the abstract idea, as court decisions show that displaying data is well understood, routine, conventional function (see MPEP 2106.05 (d)(II) and 2106.05(g), also see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  

      Therefore, for the reasons cited above, claims 1-12 are not patent eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon yet considered pertinent to applicant's disclosure is presented in attached form PTO-892.
         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696